 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   OSCAR G. SEGURA,              ) NO. CV 18-5346-MWF(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )          JUDGMENT
                                   )
14   RAYMOND MADDEN, Warden,       )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed with

22   prejudice.

23

24             DATED: February 27, 2019.

25

26

27                                    _________________________________
                                             MICHAEL W. FITZGERALD
28                                       UNITED STATES DISTRICT JUDGE
